Citation Nr: 0527352	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  00-21 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased schedular evaluation for 
residuals of impingement syndrome and dislocation of the 
right shoulder (major), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.  This matter comes before the Board of Veterans' 
Appeals (Board) from a February 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Commonwealth of Puerto Rico, which granted a 30 
percent disability evaluation for residuals of impingement 
syndrome and dislocation of the right shoulder, effective 
from August 1999.  The veteran appealed the assigned rating.

By a rating action dated in March 2005, the veteran was 
assigned a temporary total rating under 38 C.F.R. § 4.30 from 
June 8, 2000 to July 30, 2000.  The 30 percent disability 
evaluation was continued from August 1, 2000.  The March 2000 
rating action also granted the veteran a 10 percent 
disability evaluation for a surgical scar of the right 
shoulder.

In November 2004, the Board remanded the matter to the 
Appeals Management Center (AMC) for the purpose of obtaining 
additional evidence.  The matter was returned to the Board in 
June 2005 for final appellate consideration.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The veteran's right shoulder disability is manifested by 
pain, guarding, but motion of at least to midway between side 
and shoulder level; there is no ankylosis, or fibrous union 
of the humerus and motion is not limited to 25 degrees from 
side.




CONCLUSION OF LAW

The criteria for an increased schedular evaluation for 
residuals of impingement syndrome and dislocation of the 
right shoulder have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  Under the VCAA, when VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By a letter dated in August 2003, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for an 
increased rating, but that he must provide enough information 
so that VA could request any relevant records.  The veteran 
was asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  In general terms, the 
veteran was informed of the type of evidence necessary to 
grant his claim on appeal.  The August 2003 letter therefore 
provided notice of three out of the four elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Although the August 2003 notice letter that was provided to 
the veteran did not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to the claim on appeal.  The August 2003 
letter specifically informed the veteran of the type(s) of 
evidence that would be relevant to his claim for an increased 
rating, and that it was his "responsibility to make sure 
that we receive all requested records that aren't in the 
possession of a Federal department or agency."  When 
considering the August 2003 notification letter, the Board 
finds that the veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The claimant has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to the VA notice.  

The February 2000 rating decision, August 2000 Statement of 
the Case, and Supplemental Statements of the Case (SSOCs) 
dated in September 2003 and March 2005 collectively notified 
the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for an increased rating.  The 
September 2003 SSOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  These documents also advised the veteran 
of the evidence of record, adjudicative actions taken, and of 
the reasons and bases for denial.  

Records from the San Juan VA Medical Center (VAMC), the 
Mayaguez VAMC, and the Mayaguez VA Outpatient Center (VAOC) 
have been obtained.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claim on appeal.  The veteran was afforded 
VA examinations in September 1999 and August 2003 for the 
purpose of determining the nature and severity of his right 
shoulder disability.  The Board therefore finds that VA has 
satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2004) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).  Indeed, the Board notes that the veteran has not 
claimed that VA has failed to comply with the notice or duty 
to assist requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
present case, the veteran did not receive his VCAA notice 
until August 2003, which was well after the time when his 
claim was initially adjudicated.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in August 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, the case was 
readjudicated and the September 2003 and March 2005 SSOCs 
were provided to the veteran.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2004).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2  requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7  provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Service connection for the residuals of a dislocated right 
shoulder was granted in February 1972.  A noncompensable 
disability evaluation was assigned.  Thereafter, by a rating 
action dated in June 1992, the noncompensable rating assigned 
for the veteran's right shoulder disability was increased to 
20 percent.  That rating remained in effect until the veteran 
filed his claim for increase in August 1999.

The veteran's right upper extremity is his major extremity.  
See 38 C.F.R. § 4.69 (2004).  His right shoulder disability 
(residuals of impingement syndrome and dislocation of the 
right shoulder) is currently evaluated as 30 percent 
disabling under Diagnostic Code 5201.  A higher (40 percent) 
rating requires limitation of the major arm to 25 degrees 
from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

Records from San Juan VAMC, Mayaguez VAMC, and Mayaguez VAOC 
have been considered.  Dated between August 1998 and December 
2004, those records document the veteran's treatment for 
multiple health concerns including, but not limited to, 
bilateral shoulder pain, diabetes mellitus, respiratory 
problems, and hypertension.  Notably, the veteran underwent 
an acromioplasty repair of the right shoulder in June 2000.  
Records pre-dating the June 2000 surgery show that the 
veteran complained of worsening pain of the right shoulder.  
None of the records, however, showed limitation of motion of 
the right arm to 25 degrees.  When he was seen in August 
1999, the veteran presented with 90 degrees of right shoulder 
flexion and abduction.  There was mild muscle atrophy of the 
right deltoid with weakness of the girdle muscles.  Similar 
findings were made in September 1999 and April 2000 where the 
veteran was limited to 80 degrees of abduction.  No findings 
were made with regard to ankylosis or fibrous union of the 
right humerus.

Records following the veteran's June 2000 surgery and his 
period of convalescence (June 8, 2000 to July 31, 2000) 
document gradual improvement of the veteran's right shoulder 
disability.  An August 2000 treatment note indicated that the 
veteran had improved muscle strength, and that he had forward 
flexion of the right shoulder to 150 degrees.  The examiner 
noted that the veteran continued to complain of pain on range 
of motion.  Although he continued to complain of pain, a 
September 2000 report showed that the veteran had nearly a 
full range of motion of the right shoulder.  Forward flexion 
was to 170 degrees and abduction was to "120 degrees" with 
pain starting at 90 degrees.  Subsequent records do not show 
a worsening of the veteran's right shoulder.  Moreover, none 
of the post-surgical records contained any findings of 
ankylosis or fibrous union of the right humerus.

The Board has also considered the reports of VA examinations 
conducted in September 1999 and August 2003.  At his 
September 1999 examination, the veteran complained of 
moderate right shoulder pain with limitation of motion and 
vague neurological symptoms.  He denied any history of recent 
dislocations.  Range of motion of the right shoulder showed 
abduction to 70 degrees, flexion to 90 degrees, internal 
rotation to 40 degrees, and external rotation to 50 degrees.  
Pain was noted throughout the range of motion. There was 
chronic instability of the right shoulder with a positive 
apprehension test.  Muscle strength was 4/5.  There was also 
atrophy of the deltoid muscle.  The diagnosis was residuals 
impingement syndrome and dislocation of right shoulder.  

At his August 2003 examination, the veteran again complained 
of constant moderate right shoulder pain with needle 
sensation and numbness.  He denied any hospitalizations for 
his right shoulder in the past year.  He said he experienced 
increase pain and functional impairment when used his 
computer mouse for extended periods or during cold, wet 
weather.  He denied any recent history of dislocation or 
recurrent subluxation.  Range of motion showed abduction to 
85 degrees, forward flexion to 110 degrees, and internal and 
external rotation equaling 45 degrees.  There was objective 
evidence of moderate painful motion on all shoulder 
movements.  The examiner stated that the veteran was 
additionally limited by moderate pain, fatigue, weakness, and 
lack of endurance.  The veteran said he had had two acute 
flare-ups of pain.  The functional impact was described as 
"major."  Muscle strength was 4/5 and there was still some 
atrophy of the right deltoid.  There was no ankylosis 
present.  The diagnosis was right shoulder impingement 
syndrome.  

In consideration of the above evidence, the Board finds the 
criteria to support an increased schedular evaluation under 
Diagnostic Code 5201 were not met prior to the veteran's June 
2000 surgery or after that surgery and period of 
convalescence.  There is simply no evidence that the 
veteran's demonstrated limitation of the arm to 25 degrees 
from the side.  Indeed, the record establishes that the worst 
limitation of motion experienced by the veteran was to 70 
degrees. 

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45.  Disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in the parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joint and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part, which becomes painful on use, must be regarded as 
seriously disabled. 38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

While the veteran complains of pain associated with his right 
shoulder, the Board does not find that the disability 
attributable to the right shoulder has resulted in functional 
disability in excess of that contemplated in the 30 percent 
rating already assigned.  The Board recognizes that the 
August 2003 VA examination report indicated that repetitive 
use would result in major functional impairment.  There is 
absolutely no evidence, however, that any increased 
functional impairment experienced by the veteran would rise 
to the level that would warrant a higher disability 
evaluation.  The report of the August 2003 examination showed 
abduction to 85 degrees, which was well beyond the criteria 
for a 40 percent rating under Diagnostic Code 5201.  As such, 
the Board does not find that a rating in excess of 30 percent 
is warranted for the veteran's right shoulder disability on 
the basis of functional disability.

The Board has also looked at other Diagnostic Codes for 
rating shoulder disability and they do not provide a method 
for assigning a higher evaluation.  A 40 percent rating may 
be assigned under Diagnostic Code 5200 if there is evidence 
there is evidence of ankylosis of the scapulohumeral 
articulation of the major extremity that is intermediate 
between favorable and unfavorable.  A 50 percent disability 
is warranted under Diagnostic Code 5202 for fibrous union of 
the humerus of the major upper extremity.  The veteran does 
not have fibrous union of the humerus or ankylosis of the 
scapulohumeral articulation.  Therefore, Diagnostic Codes 
5200 and 5202 are not applicable.

In VAOPGCPREC 23-97 (July 1, 1997), it was held that where 
the manifestations of a condition create a separate 
disability, the symptomatology of which neither duplicates 
nor overlaps that of another condition, assigning a separate 
rating under the appropriate diagnostic code does not violate 
the provisions of 38 C.F.R. § 4.14, which prohibits 
evaluating the same manifestations of a condition, albeit 
diagnosed variously, under different ratings.  The opinion 
held, for example, that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the right shoulder disability is 
warranted under Diagnostic Code 5201, the Board has also 
considered whether a separate compensable evaluation is 
warranted under Diagnostic Code 5203, impairment of the 
clavicle or scapula.  Diagnostic Code 5203 grants compensable 
evaluations for malunion, nonunion, or dislocation of the 
clavicle or scapula.  However, the medical evidence does not 
show that the required manifestations are present.  A 
separate compensable evaluation under Diagnostic Code 5203 
would therefore be inappropriate.

Finally, to accord justice in an exceptional case where the 
scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment. 38 C.F.R. § 
3.321(b)(1) (2004).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995). 

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for service-connected 
right shoulder disability.  There is also no objective 
evidence that the veteran's right shoulder disability, in and 
of itself, has caused marked interference with employment.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action.  See VAOPGCPREC 6-
96.


ORDER

Entitlement to an increased evaluation for residuals of 
impingement syndrome and dislocation of the right shoulder 
(major) is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


